PER CURIAM.
Javarris- Lane was sentenced to life without parole for murder and an aggregate eighty years in prison for child abuse and sexual battery. In an earlier opinion, we affirmed his life sentence but reversed the term-óf-years sentence. Lane v. State, 151 So.3d 20 (Fla. 1st DCA 2014). The Florida Supreme Court has now quashed that decision to the extent it affirmed the life sentence. Lane v. State, 41 Fla. L. Weekly S454, 2016 WL 5371967 (Fla. Sept. 21, 2016). Consistent with the supreme court’s decision, we remand for resentenc-ing. The trial court is directed to comply with the Florida Supreme Court order.
REMANDED FOR RESENTENCING.
LEWIS, JAY, and WINSOR, JJ., concur.